Arrington, J.
The appellant, Charlie M. Mitchell, was convicted in the Circuit Court of Stone County, from which judgment he appeals to this Court.
The prosecution was instituted in the Justice of the Peace Court in Stone County upon an affidavit charging him with the crime of trespass, based on Chapter 246, Laws of 1960.
 While the affidavit is inartfully drawn, it sufficiently charges the offense of trespass.  We have held that in misdemeanors it is only necessary that the offense be substantially charged. Sowell v. State, 102 Miss. 599, 59 So. 848. Consequently, it follows that the demurrers were properly overruled.
 In the trial of the case in the circuit court, the State failed to prove in which supervisor’s district the offense was committed. Since venue was not proved, the cause must be reversed. Ellzey v. State, 110 Miss. 502, 70 So. 579; Waldrup v. State, 150 Miss. 302, 116 So. 432; Clark v. State, 230 Miss. 143, 92 So. 2d 452.
 The appellant also contends that the act is unconstitutional, however, we do not reach this question as it is well settled that this Court will not pass upon the constitutionality of a statute unless such decision is necessary to dispose of the case. Gatlin, et al v. State, 207 Miss. 588, 42 So. 2d 774.
Reversed and remanded.
Lee, P.J., and Kyle, Ethridge and Rodgers, JJ., concur.